FOR IMMEDIATE RELEASE For more information, contact: Richard L. Bergmark, + 1 Fax: +1 CORE LAB REPORTS EPS OF $1.25 FOR Q4 2009, EX-ITEMS; ANNUAL FCF OF $7.06 PER SHARE SETS RECORD; ROIC LEADS INDUSTRY PEER GROUP; COMPANY INCREASES DIVIDEND 20% AND PROPOSES STOCK SPLIT AMSTERDAM (10 February 2010) - Core Laboratories N.V. (NYSE: "CLB") reported fourth quarter 2009 earnings per diluted share (EPS) of $1.25, excluding $0.13 EPS related to devaluation of assets in Venezuela and other foreign currency exchange losses and $0.12 due to a change in Mexico’s tax laws.Fourth quarter 2009 net income was $23,617,000, and revenue totaled $181,599,000, a sequential quarterly increase of 8% and a decrease of less than 10% from the year-earlier quarter.Operating income, excluding the effects of devaluation of assets in Venezuela and other foreign currency exchange losses was $47,198,000, yielding operating margins, defined as operating income divided by revenue, of 26%.Free cash flow (FCF), defined as cash from operations minus capital expenditures, was $29,700,000 for the fourth quarter of 2009. As reported last quarter, the Company has established an internal performance target of achieving, every quarter, a return on invested capital (ROIC) in the top decile of the 31 companies listed as its Bloomberg Peers.Based on Bloomberg’s calculations for the third quarter of 2009, which is the latest comparable data available, Core’s ROIC was the highest of the oilfield services Peer Group and more than three times its average. For the fourth quarter of 2009, Core’s Reservoir Description operations, which focus on international crude-oil-related projects, posted sequentially higher quarterly revenue but modestly lower year-over-year quarterly revenue and operating income.Large-scale core analysis and reservoir fluids projects continued in the deepwater areas offshore West Africa and Brazil, as well as in the offshore and onshore areas in the Middle East and Asia Pacific. Production Enhancement operations, with more exposure to North American markets,posted an excellent quarter, with sequential quarterly increases in revenue, operating income, and operating margins.The Company’s HEROTM line of perforating systems continued to increase market penetration, and Core’s fracture diagnostics technology is becoming an important component for successful multistage well stimulations and completions. Reservoir Management operations, internationally focused like Reservoir Description operations, reported fourth quarter 2009 revenues, operating income, and operating margins that were higher than similar third quarter 2009 totals.Reservoir Management continues to benefit from increased interest in large, integrated petrophysical, sedimentological, mineralogical, and geochemical datasets from prospective pre-salt and post-salt reservoirs and crude oils along both South Atlantic offshore margins. For all operations in 2009, Core reported revenue of $695,539,000, down 11% from 2008, and net income of $113,604,000.The Company reported 2009 diluted EPS of $4.87, down from $5.48 in 2008.Excluding the impact of the devaluation in Venezuela,other foreign exchange gains, a settlement of a contingent liability, and the change in effective tax rate, Core’s full year 2009 adjusted diluted EPS was $4.95.Free cash flow for the year totaled a record $164,584,000, or $7.06 per diluted share, an increase of over 32%, or $40,300,000, over 2008 levels. On 14 January 2010, Core’s Board of Supervisory Directors (the “Board”) approved a 20% increase to the next quarterly dividend scheduled for distribution the first quarter of 2010.In addition, on 10 February 2010, the Board approved a 2-for-1 stock split ofCore’s issued common shares, pending shareholder approval of the proposal and all relevant amendments to the Company’s articles of association at the upcoming Annual Shareholder Meeting scheduled for 13 May 2010.The Board’s resolution approving the stock split projects a record date for the stock split of 30 June 2010 and a payment date on or about 7 July 2010. Segment Highlights Core Laboratories reports results under three operating segments: Reservoir Description, Production Enhancement, and Reservoir Management. Reservoir Description Reservoir Description operations reported quarterly revenue of $107,457,000, up 6% over third quarter 2009 totals, but down 1% from fourth quarter 2008 totals.Year-over-year quarterly operating income, excluding the effects of devaluation of assets in Venezuela and other foreign currency exchange losses decreased 4% to $25,958,000, while margins were 24%. Because of the Company’s multiyear de-emphasis on Venezuelan operations, the total impact of the recent devaluation of the bolivar was only about $2,700,000, of which $2,400,000 was related to Reservoir Description operations.Core intends to further downsize Venezuelan operations. Reservoir Description results were underpinned by large-scale core analysis and reservoir fluids phase-behavior projects, along with crude oil testing, inspection, distillation, fractionation, and characterization studies that continued in key international markets.Especially active were both pre-salt and post-salt reservoir and crude oil studies in the deepwater offshore West Africa and eastern Brazil.Middle East projects of note continued for several Iraqi fields, as did studies of reservoir rocks and fluids from Kuwait, Qatar, Saudi Arabia, and the United Arab Emirates.Results from these studies will be used to maintain or boost current production capacities. Production Enhancement Production Enhancement operations posted fourth quarter 2009 revenue of $61,140,000 and operating income of $17,706,000, yielding margins of 29%.Fourth quarter revenue, operating income, and margins all increased from third quarter 2009 levels primarily because of increased market penetration by the Company’s HEROTM High Efficiency Reservoir Optimization line of perforating systems, increased demand for Core’s proprietary and patented fracture diagnostics technology, and increased activity in North America. Core’s HEROTM, SuperHEROTM, and SuperHERO Plus+TM perforating systems now make up over 60% of all systems manufactured and sold by the Company.The superior perforating technology results in higher initial hydrocarbon flow rates and enhanced ultimate hydrocarbon recovery from the reservoir.Moreover, HERO technology is proving to be effective not only in North American tight-gas sand and gas-shale reservoirs, but also in carbonate and conventional clastic reservoirs in the Middle East and Asia Pacific. Core’s SpectraChem® Plus+fracture diagnostics technology is proving to be important to successful multistage well stimulation and completion programs.SpectraChem® Plus+ datasets enable operators to determine which horizontal stage or stages have not been effectively stimulated in wells containing up to 30 frac stages.In addition, laboratory-based cation exchange analysis datasets can be used to help determine whether frac stages have contaminated fresh water aquifers, a subject currently under industry debate. Reservoir Management Reservoir Management operations posted fourth quarter 2009 revenue, operating income, and operating margins that were sequentially higher than similar totals from the third quarter of 2009.Revenue reached $13,002,000, and operating income was $4,160,000, yielding operating margins of 32%. Reservoir Management has completed, or continues to work on, eleven large-scale regional pre-salt and post-salt reservoir and crude oil studies for both offshore South Atlantic margins.These studies evaluate the pre-salt and post-salt reservoir potential and the geochemistry of crude oil sourced from pre-salt lacustrine carbonates and shales and post-salt marine-deposited shales.Core currently has plans to add more regional studies on both South Atlantic margins in response to increasing oil company requests. Return On Invested Capital As reported in the third quarter of 2009, the Company has established an internal performance target of achieving an ROIC, every quarter, in the top decile of the 31 companies listed as its Bloomberg Peers.The Company believes that ROIC is a leading performance metric used by shareholders in determining the relative investment value of publicly traded companies.Further, the Company believes its shareholders will benefit if it consistently performs at the highest ROIC levels among its Bloomberg Peers.According to financial information from Bloomberg, Core Laboratories’ third quarter 2009 ROIC was the highest of any of the oilfield service companies listed and was more than three times the Peer Group average.Several other Peer companies failed to post ROIC that exceeded their weighted average cost of capital, thereby destroying capital and shareholder value. Third quarter 2009 results were the most recent available from Bloomberg for the entire oilfield sector.Peer companies listed by Bloomberg include Halliburton, Dril-Quip, Superior Energy Services, Schlumberger, Tidewater, Carbo Ceramics, Oil States International, Baker Hughes, BJ Services and Key Energy Services, among others.Core will compare oilfield services sector returns for the fourth quarter 2009 in its first quarter 2010 earnings release. Free Cash Flow, Share Count, Share Repurchase Program, Cash, and Quarterly Dividend For the fourth quarter of 2009, Core generated approximately $37,000,000 in cash from operations and had $7,300,000 in capital expenditures, yielding a free cash flow of almost $29,700,000.Free cash flow for 2009 reached approximately $164,600,000, or $7.06 per diluted share, both all-time highs for any full year of cash generation.
